DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jacob Mangan (Reg. No. 70357 ) on 08/09/2021.The application has been amended as follows: 

1.	A method comprising: 
receiving, by a wireless device, one or more first radio resource control (RRC) messages comprising configuration parameters of a cell, wherein the configuration parameters indicate:
a minimum scheduling time-domain offset value of a bandwidth part (BWP) of the cell; and
the minimum scheduling time-domain offset value is a minimum value of one or more scheduling time-domain offset values between downlink control information (DCI) and a corresponding downlink data channel schedulable by the DCI;
receiving, by the wireless device, a first DCI comprising:
 a BWP index indicating the BWP; and
 a field indicating whether to apply the minimum scheduling time-domain offset value; and
receiving a second DCI indicating a scheduling time-domain offset value between the second DCI and a downlink data channel scheduled by the second DCI, wherein the scheduling time-domain offset value is greater than or equal to the minimum scheduling time-domain offset value based on the field indicating to apply the minimum scheduling time-domain offset value.

The method of claim 1, further comprising receiving one or more second RRC messages comprising configuration parameters of a list of time-domain resource allocations, wherein a time-domain resource allocation, in the list of time-domain resource allocations, comprises a time-domain offset value between a DCI and a corresponding downlink data scheduled by the DCI. 

The method of claim 2, wherein the wireless device assumes that one or more time-domain resource allocations from the list of time-domain resource allocations are not indicated by the second DCI, wherein a time-domain offset value of  time-domain offset value. 

The method of claim 1, further comprising receiving a third DCI comprising the BWP index indicating the BWP and a field indicating not to apply the minimum scheduling time-domain offset value. 

The method of claim 4, further comprising receiving a fourth DCI indicating a second scheduling time-domain offset, wherein the second scheduling time-domain offset value is greater than or equal to zero based on the field in the third DCI indicating not to apply the minimum scheduling time-domain offset value. 

The method of claim 1, wherein the one or more first RRC messages comprise a parameter of the minimum scheduling time-domain offset value of the BWP of the cell. 

The method of claim 6, wherein the one or more first RRC messages comprise a second parameter of a second minimum scheduling time-domain offset value of a second BWP of the cell. 

The method of claim 7, further comprising receiving a third DCI comprising:
a BWP index indicating the second BWP; and
a field indicating whether to apply the second minimum scheduling time-domain offset value.

The method of claim 8, further comprising receiving a fourth DCI indicating a second scheduling time-domain offset value between the fourth DCI and a downlink data channel scheduled by the fourth DCI, wherein the second scheduling time-domain offset value is greater than or equal to the second minimum scheduling time-domain offset value based on the field in the third DCI indicating to apply the second minimum scheduling time-domain offset value.

A wireless device comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
receive one or more first radio resource control (RRC) messages comprising configuration parameters of a cell, wherein the configuration parameters indicate: 
a minimum scheduling time-domain offset value of a bandwidth part (BWP) of the cell; and
the minimum scheduling time-domain offset value is a minimum value of one or more scheduling time-domain offset values between downlink control information (DCI) and a corresponding downlink data channel schedulable by the DCI;
receive a first 
 a BWP index indicating the BWP; and
 a field indicating whether to apply the minimum scheduling time-domain offset value; and
receive a second DCI indicating a scheduling time-domain offset value between the second DCI and a downlink data channel scheduled by the second DCI, wherein the scheduling time-domain offset value is greater than or equal to the minimum scheduling time-domain offset value based on the field indicating to apply the minimum scheduling time-domain offset value.

The wireless device of claim 10, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive one or more second RRC messages comprising configuration parameters of a list of time-domain resource allocations.

The wireless device of claim 11, wherein a time-domain resource allocation, in the list of time-domain resource allocations, comprises a time-domain offset value between a DCI and a corresponding downlink data scheduled by the DCI.  

The wireless device of claim 11, wherein the wireless device assumes that one or more time-domain resource allocations from the list of time-domain resource allocations are not indicated by the second DCI, wherein a time-domain offset value of each of the one or more time-domain resource allocations is smaller than the minimum scheduling time-domain offset value. 

The wireless device of claim 11, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive a third DCI comprising the BWP index indicating the BWP and a field indicating not to apply the minimum scheduling time-domain offset value. 

The wireless device of claim 14, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive a fourth DCI indicating a second scheduling time-domain offset, wherein the second scheduling time-domain offset value is greater than or equal to zero based on the field in the third DCI indicating not to apply the minimum scheduling time-domain offset value. 

The wireless device of claim 11, wherein the one or more first RRC messages comprise a parameter of the minimum scheduling time-domain offset value of the BWP of the cell. 

The wireless device of claim 16, wherein the one or more first RRC messages comprise a second parameter of a second minimum scheduling time-domain offset value of a second BWP of the cell. 

The wireless device of claim 17, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive a third DCI comprising:
a BWP index indicating the second BWP; and
a field indicating whether to apply the second minimum scheduling time-domain offset value.

The wireless device of claim 18, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive a fourth DCI indicating a second scheduling time-domain offset value between the fourth DCI and a downlink data channel scheduled by the fourth DCI.

The wireless device of claim 19, wherein the second scheduling time-domain offset value is greater than or equal to the second minimum scheduling time-domain offset value based on the field in the third DCI indicating to apply the second minimum scheduling time-domain offset value.

Reasons for Allowance
The limitation(s) of “a minimum scheduling offset time-domain offset value of a bandwidth part (BWP) of the cell; and the minimum scheduling time-domain offset value is a minimum value of one or more scheduling time-domain offset values between downlink control information (DCI) and a corresponding downlink data channel schedulable by the DCI; receiving, by the wireless device, a first downlink control information (DCI) DCI comprising: a BWP index indicating the BWP; and
 a field indicating whether to apply the minimum scheduling time-domain offset value; and receiving a second DCI indicating a scheduling offset time-domain offset value between the second DCI. wherein the scheduling offset time-domain offset value is greater than or equal to the minimum scheduling time-domain offset value based on the field indicating to apply the minimum scheduling time-domain offset value. ”are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1 and 10. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468